UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2012 (May 15, 2012) Cardtronics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33864 76-0681190 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3250 Briarpark, Suite 400, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832-308-4000) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. In conjunction with the Company’s Annual Meeting of Stockholders held on May 15, 2012, three proposals were presented for a stockholder vote. Set forth below are the voting results for each of the proposals. Proposal No. 1: Re-election of three Class II directors to the Company’s Board of Directors for a three-year term: For Against/Withheld Broker Non-Votes J. Tim Arnoult 38,791,118 314,258 2,032,387 Dennis F. Lynch 37,653,963 1,451,413 2,032,387 Juli C. Spottiswood 38,823,075 282,301 2,032,387 The Company’s other continuing directors are Robert P. Barone, Jorge M. Diaz, G. Patrick Phillips, Steven A. Rathgaber, and Mark Rossi. Proposal No. 2: Approval of advisory vote on executive compensation: For Against Abstain Broker Non-Votes 36,135,833 2,965,242 4,301 2,032,387 Proposal No. 3: Ratification of the Audit Committee’s selection of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012: For Against Abstain Broker Non-Votes 39,708,323 1,427,974 1,466 — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Cardtronics, Inc. Date: May 17, 2012 By: /s/ j. chris brewster Name: J. Chris Brewster Title: Chief Financial Officer
